Case 4:21-cr-00047 Document 45 Filed on 08/05/21 in TXSD Page 1 of 5




                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 06, 2021
                                                                Nathan Ochsner, Clerk
Case 4:21-cr-00047 Document 45 Filed on 08/05/21 in TXSD Page 2 of 5
Case 4:21-cr-00047 Document 45 Filed on 08/05/21 in TXSD Page 3 of 5
Case 4:21-cr-00047 Document 45 Filed on 08/05/21 in TXSD Page 4 of 5
Case 4:21-cr-00047 Document 45 Filed on 08/05/21 in TXSD Page 5 of 5
